DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 16/275,681 the examiner acknowledges the applicant's submission of the amendment dated 04/19/2022. At this point, claims 1, 10, 14, and 20 have been amended. Claims 12-13 and 19 have been cancelled. Claims 1-11, 14-18, and 20 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04/19/2022, with respect to 35 USC 101 rejection of claims 1 and 14 have been fully considered and are persuasive.
Applicant’s argument regarding claims 1 and 14:
Specifically, Applicant respectfully believes that the amended limitations to Claims 1 and 14 would make these independent claims and their dependents patent eligible because the amended limitations amount to "significantly more" than the purported abstract idea. Claims are patent eligible and have been found to amount to "significantly more" than an abstract idea when the claims provide improvements to a technical field. MPEP 2106.05(a)(citing Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014)). "An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." Id (emphasis added). 
As described first in page 2 of the instant specification, prior art learning machines have significant problems because, for example, "[e]xisting supervised learning machines require large sets of training data on the order of billions of data points... [and] are thus unable to be used in fields where only a small set of training data is available, for example, where only 50 to a few hundred data points are available." As further described in page 8 of the instant specification, "determin[ing] similarity by a small set of attribute-scaling factors [i.e., data points, or attributes]" solves the "overfitting problems" caused by prior art machines and methods. 
The problem of "overfitting" observed in prior art machine learning models refers to large errors between "predicted outcomes" when compared to "observed outcomes," as described in page 2 and page 8 of the instant specification. In other words, by using a small set of attributes, namely, less than or equal to three hundred attributes, the functioning of existing machine learning computers is improved because the future outcomes predicted by such machines are predicted without overfitting to actual, observed outcomes, as claimed in currently amended Claims 1 and 14. 
…
Here, not only are Claims 1 and 14 sufficiently integrated into practical application, but the claims also amount to significantly more than any judicial exception because the claims explicitly recite an improvement described in the specification, namely, that the future outcomes are predicted without overfitting to actual, observed outcomes.
The 35 USC 101 rejection of claims 1 and 14 has been withdrawn.

Allowable Subject Matter
Claims  1-11, 14-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, 
Though Peng et al., (US 2021/0019342 A1), part of the prior art made of record, teaches the training of a learning machine in paragraph [0047] through the generation of labels from a collection of medical images, generating of similarity scores and improving on those similarity scores in paragraphs [0052]-[0053] though the first determining a similarity between medical images and then determining a further semantical labelling similarity through grouping of images semantically, and the determining an outcome in paragraph [0043]-[0045] by using a set of previous images to determine diagnosis, treatment, and/or prognosis.
And though Rossi et al., (US 2020/0019890 A1), part of the prior art made of record, teaches the determining of similarity within training data in paragraph [0041] by determining a similarity score for all training data points for determining a threshold of anomaly data points of testing data.
The primary reason for marking of allowable subject matter of independent claim 1, in the instant application, is the combination with the inclusion in these claims of the limitations of a system comprising:
“performs a machine learning method comprising the steps of:
generating a similarix from received training data of N subjects, where each subject is defined by a small set of attributes, wherein the small set of attributes is less than or equal to three hundred attributes;
assigning an initial similarity score to each of the subjects;
calculating a scaling factor for each attribute;
generating improved similarity scores using the scaling factors;
using the improved similarity scores to predict future outcomes for new subjects; and
wherein the future outcomes are predicted without overfitting to actual, observed outcomes.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the training, a similarity score, determining an outcome, it does not teach the use a scaling factor based on attributes for generating an improved similarity score from an already established similarity score generated from training data, and using the improved similarity score to predict future outcomes without overfitting to actual, observed outcomes.
Dependent claim(s) 2-11 are marked as allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 1 upon which claims 2-11 depend.

As per claim 14, 
Though Peng et al., (US 2021/0019342 A1), part of the prior art made of record, teaches the training of a learning machine in paragraph [0047] through the generation of labels from a collection of medical images, generating of similarity scores and improving on those similarity scores in paragraphs [0052]-[0053] though the first determining a similarity between medical images and then determining a further semantical labelling similarity through grouping of images semantically, and the determining an outcome in paragraph [0043]-[0045] by using a set of previous images to determine diagnosis, treatment, and/or prognosis.
And though Rossi et al., (US 2020/0019890 A1), part of the prior art made of record, teaches the determining of similarity within training data in paragraph [0041] by determining a similarity score for all training data points for determining a threshold of anomaly data points of testing data.
The primary reason for marking of allowable subject matter of independent claim 14, in the instant application, is the combination with the inclusion in these claims of the limitations of a method comprising:
“A method of supervised machine learning, the method comprising the steps of:
providing training data to a learning machine;
generating initial similarity scores;
generating improved similarity scores;
using the improved similarity scores to model outcome;
using the modeled outcome to predict future outcomes;
wherein the training data comprises N subjects defined by k attributes;
wherein the improved similarity score is calculated by first calculating an attribute scaling factor from the initial similarity scores, wherein the k attributes are less than or equal to three hundred attributes; and wherein the future outcomes are predicted without overfitting to actual, observed outcomes.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the training, a similarity score, determining an outcome, it does not teach the use a scaling factor based on attributes for generating an improved similarity score from an already established similarity score generated from training data, and using the improved similarity score to predict future outcomes without overfitting to actual, observed outcomes.
Dependent claim(s) 15-18 are marked as allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 14 upon which claims 15-18 depend.

As per claim 20, 
Though Peng et al., (US 2021/0019342 A1), part of the prior art made of record, teaches the training of a learning machine in paragraph [0047] through the generation of labels from a collection of medical images, generating of similarity scores and improving on those similarity scores in paragraphs [0052]-[0053] though the first determining a similarity between medical images and then determining a further semantical labelling similarity through grouping of images semantically, and the determining an outcome in paragraph [0043]-[0045] by using a set of previous images to determine diagnosis, treatment, and/or prognosis.
And though Rossi et al., (US 2020/0019890 A1), part of the prior art made of record, teaches the determining of similarity within training data in paragraph [0041] by determining a similarity score for all training data points for determining a threshold of anomaly data points of testing data.
The primary reason for marking of allowable subject matter of independent claim 20, in the instant application, is the combination with the inclusion in these claims of the limitations of a method comprising:
“A method for treating a disease in a current patient, the method comprising the steps of: 
providing training data of prior patients in a clinical trial to a learning machine, the training data including for each prior patient attributes and patient outcome,
generating initial similarity scores between prior patients;
generating improved similarity scores between prior patients;
using the improved similarity scores to model patient outcome;
using the modeled outcome to predict an outcome of a current patient;
using the predicted outcome to arrive at a course of treatment for the current patient; and 
wherein generating improved similarity scores between prior patients comprises calculating attribute scaling factors from the initial similarity scores and using the calculated attribute scaling factors to generate the improved similarity scores.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the training, a similarity score, determining an outcome, it does not teach the use a scaling factor based on attributes for generating an improved similarity score from an already established similarity score generated from training data, and using the improved similarity score to predict future outcome to arrive at a course of treatment for the current patient.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124